Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0211459 to Choi (“Choi”) in view of U.S. Patent Application Publication No. 2013/0183561 to Laitinen (“Laitinen”). Regarding claims 1-4 and 17-19, Choi discloses a battery system comprising a plurality of battery blocks and a battery management system.  Each battery block comprises a plurality of battery cells connected in series.  The battery management system can selectively connect the battery blocks.  The end cell of each block is connected to an output terminal tab.  The battery pack includes structure to allow for charging and discharging of the battery pack, and the battery management system controls the manner in which the various output terminals of cell Laitinen at paragraph [0034].
Further regarding claims 5, 6, and 20, the Office notes that connecting the individual cells within a block in series or parallel is simply an obvious design choice to the person of ordinary skill in the art at the time of invention depending on the need to balance between operating current and operating voltage of the battery block.
Further regarding claims 7, 8, and 9, although Choi doesn’t expressly disclose how the end battery cell is connected to the output terminal of a cell block, any commonly known method for connecting a cell and terminal, including laser welding, would have been well within the obvious reach of the person of ordinary skill in the art.
Similarly regarding claim 10, although Choi doesn’t provide exact structure of how the various battery cell switches are formed to connect the output terminals, any common structure including a clip, would have been obvious to the person of ordinary skill in the art.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Laitinen as applied above and further in view of U.S. Patent Application No. 2011/0290554 to Bogner (“Bogner”).  Regarding claims 11-15, Choi and Laitinene are silent regarding providing a hermetically sealed housing (which will necessarily include connected covers on all sides of the battery module).  Bogner, however, clearly indicates that a hermetically sealed case is a required feature of battery modules to include in vehicles, such as the one of Choi, in order to protect against ingress of dirt, dust, moisture, etc.  Accordingly, providing the extruded case such that it is hermetically sealed, and thus including covers on all six sides of the battery module, all bonded/connected together to create the hermetic seal, would have been obvious to the person of ordinary skill in the art at the time of invention.
Further regarding claim 16, Bogner further details that providing flame/fire resistant materials in battery cases was also a common means of protecting a battery module, thus rendering this feature to be nothing more than the inclusion of a commonly known accessory for its intended purpose.  Bogner at paragraph [0003].






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727